IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                      Fifth Circuit
                             ___________________                       FILED
                                                                    March 29, 2019
                                No. 18-30375
                             ___________________                    Lyle W. Cayce
                                                                         Clerk
BP EXPLORATION & PRODUCTION, INCORPORATED; BP AMERICA
PRODUCTION COMPANY; BP, P.L.C.,

            Requesting Parties - Appellees

v.

CLAIMANT ID 100246928,

            Objecting Party - Appellant
                          _______________________

                Appeal from the United States District Court
                   for the Eastern District of Louisiana
                          _______________________

ORDER:
      Claimant ID 100246928—a/k/a the Tampa Bay Buccaneers—asks this
court to seal the courtroom where the team will argue its appeal on April 1. It
also wants to bar public access to the recording of the argument that this court
routinely makes available on its website. The team’s motion is DENIED.
      Until recently, this court filed Deepwater Horizon appeals under seal
when they were first docketed. Even under that sealing order, however, the
court ultimately unsealed many cases and the vast majority of appeals were
argued in a public courtroom. Reflecting this determination that most BP
cases did not warrant full sealing, an en banc order issued last month vacating
the court’s prior sealing order. As is the situation for other cases, parties in
Deepwater Horizon cases must now justify sealing. The default is public access.
After that order issued, the Buccaneers succeeded in keeping the record and
briefs sealed based on its concerns that the amount of revenue it receives from
the NFL—a focus of this appeal—is proprietary.
      But its request to seal the courtroom goes too far—by a longshot. “The
right to public access ‘serves to promote trustworthiness of the judicial process,
to curb judicial abuses, and to provide the public with a more complete
understanding of the judicial system, including a better perception of its
fairness.’” United States v. Holy Land Found. for Relief & Dev., 624 F.3d 685,
690 (5th Cir. 2010) (quoting Littlejohn v. BIC Corp., 851 F.2d 673, 682 (3d Cir.
1988)). Public confidence in the courts is the issue: How can the public know
that courts are deciding cases fairly and impartially if it doesn’t know what is
being decided? In re Hearst Newspapers, L.L.C., 641 F.3d 168, 179 (5th Cir.
2011) (discussing the need for “openness” of court proceedings in the criminal
context); In re High Sulfur Content Gasoline Prods. Liab. Litig., 517 F.3d 220,
230 (5th Cir. 2008) (noting same interest for attorney’s fee dispute in civil case).
Sealing a record undermines that interest, but shutting the courthouse door
poses an even greater threat to public confidence in the justice system. “Open
trials assure the public that procedural rights are respected, and that justice
is afforded equally.       Closed trials breed suspicion of prejudice and
arbitrariness, which in turn spawns disrespect for law.”                Richmond
Newspapers, Inc. v. Virginia, 448 U.S. 555, 595 (1980) (Brennan, J.,
concurring).
      The team cites three reasons it believes override this strong interest in
transparency. None of them comes close to doing so.
      It first says that the briefs discuss confidential financial data, which
would “likely” come up at oral argument.           But that type of proprietary
information is present in all these BP cases—a claimant has to submit profit


                                         2
and loss statements to get paid. Yet lawyers have argued these cases in open
court multiple times during recent argument weeks without disclosing
confidential revenue amounts. The judges have the data at their fingertips, so
there is no need for a lawyer to mention the actual numbers.
      Next the team contends that keeping the courtroom open would “gratify
[BP’s] private spite,” “promote public scandal,” and “harm [the team’s]
competitive standing.” See Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598
(1978) (noting these potential interests in judicial secrecy). It recites an aside
from BP’s brief stating that the public would be “surprised to learn that a
professional football team has claimed spill-related losses.” Maybe so. But
public “surprise” at a football team’s seeking money from an oil-spill settlement
is not in the same universe as the types of scandal or spite that warrant closing
the courthouse door. See, e.g., id. (mentioning these concerns in the context of
“the painful and sometimes disgusting details of a divorce case” (quotation
omitted)). Cases are heard in courtrooms every day addressing matters so
much more sensitive than this dispute—workplace harassment, sex crimes, or
child abuse to name just a few. Even in those cases the courtroom typically
remains open to the public.
      The Buccaneers’ final justification is an expectation of secrecy the team
says it had throughout the claim process. Under the classwide agreement,
settlement program proceedings are confidential.            But confidentiality
agreements entered into by private parties, even if approved by the district
court, do not bind this court. Baxter Intern., Inc. v. Abbott Labs., 297 F.3d 544,
545–46 (7th Cir. 2002) (stating that notwithstanding prior confidentiality
agreements, “any claim of secrecy must be reviewed independently in [the
appellate] court”). Indeed, the standard letter that is sent to parties in this
court states:


                                        3
      Our court has a strong presumption of public access to our court’s
      records, and the court scrutinizes any request by a party to seal
      . . . . Counsel moving to seal matters must explain in particularity
      the necessity for sealing in our court. Counsel do not satisfy this
      burden by simply stating that the originating court sealed the
      matter, as the circumstances that justified sealing in the
      originating court may have changed or may not apply in an
      appellate proceeding.
And there is a more fundamental reason that a sealing agreement by the
parties should not bind a court. It is the public that has the right of access, so
private litigants should not be able to contract that right away. Most litigants
have no incentive to protect the public’s right of access. Both sides may want
confidentiality. Even when only one party does, the other may be able to
extract a concession by agreeing to a sealing request (this type of tradeoff is
common in settlement agreements). That is why it is for judges, not litigants,
to decide whether the justification for sealing overcomes the right of access.
      At the end of the day, because this court has maintained confidential
treatment of its financial statements, the Buccaneers’ request for sealing the
oral argument is based on nothing more than a desire to keep secret that it
filed a Deepwater Horizon claim. The court will leave it to others to guess why
the team is so concerned about public disclosure of its claim when numerous
other BP claimants in the appeals inundating our court are not. Just three
months into this year, at least ten Deepwater Horizon decisions naming the
claimants have issued. Among them is one from another of Tampa Bay’s
professional sports franchises, the NHL’s Lightning.          See Claimant ID
100248748 v. BP Expl. & Prod., Inc., 2019 WL 1306302 (5th Cir. Mar. 20,
2019). The court is unable to discern any reason for keeping secret the oil-spill
claim of a football team when the claim of a hockey team (and of course those
of numerous other businesses) is a public matter.


                                        4
      As is its right, Claimant ID 100246928 has used the federal courts in its
attempt to obtain millions of dollars it believes BP owes because of the oil spill.
But it should not able to benefit from this public resource while treating it like
a private tribunal when there is no good reason to do so. On Monday, the public
will be able to access the courtroom it pays for.


                                        __________________________________
                                             GREGG J. COSTA
                                        UNITED STATES CIRCUIT JUDGE




                                        5